Exhibit 10.4

 

Final Version

 

EXHIBIT H

to

Merger Agreement

 

FORM OF ESCROW AGREEMENT

 

This ESCROW AGREEMENT (this “Agreement”) is made and entered into as of [●],
2018, by and among: (i) Bison Capital Acquisition Corp., a British Virgin
Islands company which, prior to the consummation of the transactions
contemplated by the Merger Agreement (as defined below), will domesticate as a
Delaware corporation and, immediately thereafter will be known as “Xynomic
Pharmaceuticals Holdings, Inc.” (“Parent”), (ii) Yinglin Mark Xu, solely in his
capacity under the Merger Agreement as the Stockholder Representative (the
“Stockholder Representative”); and (iii) Continental Stock Transfer & Trust
Company, as escrow agent (the “Escrow Agent”). Capitalized terms used herein but
not defined herein shall have the meanings given to such terms in the Merger
Agreement (as defined below).

 

WHEREAS, on [●], 2018, (i) Parent, (ii) Xynomic Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), (iii) Bison Capital Merger Sub Inc., a
Delaware corporation and wholly owned subsidiary of Parent (“Merger Sub”), and
(iv) Yinglin Mark Xu, an individual residing in Shanghai, China, solely in his
capacity as the Stockholders Representative, entered into an Agreement and Plan
of Merger (as amended from time to time in accordance with the terms thereof,
the “Merger Agreement”), pursuant to which, among other things, on the terms and
subject to the conditions thereof, Merger Sub will merge with and into the
Company, with the Company continuing as the surviving entity as a wholly-owned
subsidiary of Parent (the “Merger”), and as a result of which, among other
matters, all of the issued and outstanding shares of capital stock of the
Company, immediately prior to the consummation of the Merger (the “Closing”),
will no longer be outstanding and will automatically be cancelled and will cease
to exist, in exchange for the Merger Consideration Shares, subject to the
withholding of the Escrow Shares being deposited in the Escrow Account in
accordance with the terms and conditions of the Merger Agreement and this
Agreement.

 

WHEREAS, pursuant to the Merger Agreement, Parent, its Affiliates and officers,
directors, managers, employees, successors and permitted assigns (the
“Indemnified Parties”) are entitled to be indemnified in certain respects by the
Company Stockholders immediately prior to the Closing;

 

WHEREAS, in accordance with the Merger Agreement and this Agreement, at the
Closing, Parent will deposit with the Escrow Agent [●] Parent Ordinary Shares
(together with the Earnout Escrow Shares (as defined below), if any, the “Escrow
Shares”) to be held by the Escrow Agent in a segregated escrow account (the
“Escrow Account”) and disbursed therefrom in accordance with the terms
of Section 1.05, Section 1.10 and Article X of the Merger Agreement and this
Agreement;

 

WHEREAS, in accordance with the Merger Agreement and this Agreement, at the
Closing, Parent will deposit with the Escrow Agent 9,852,216 Parent Ordinary
Shares (the “Earnout Parent Share Consideration”) to be held by the Escrow Agent
in a segregated escrow account (the “Earnout Escrow Account”) and disbursed
therefrom in accordance with the terms of Annex I to the Merger Agreement
and Section 1.08(c) and Section 1.10 of the Merger Agreement and this Agreement;

 

  

 

 

WHEREAS, in accordance with the Merger Agreement and this Agreement, if the
Earnout Parent Share Consideration is payable in accordance with the terms of
Annex I to the Merger Agreement and Section 1.08(c) and Section 1.10 of the
Merger Agreement and this Agreement, the Escrow Agent will transfer 3% of the
Earnout Parent Share Consideration (the “Earnout Escrow Shares”) out of the
Earnout Escrow Account and deposit such shares in the Escrow Account to be held
as additional Escrow Shares and disbursed therefrom in accordance with the terms
of Section 1.05, Section 1.10 and Article X of the Merger Agreement and this
Agreement;

 

WHEREAS, pursuant to the Merger Agreement and the Letters of Transmittal
executed by Company Stockholders, the Stockholder Representative has been
designated as each Company Stockholder’s representative and agent to represent
each of them, and to act on their behalf, for purposes of this Agreement; and

 

WHEREAS, the Escrow Agent is willing to administer the Escrow Account under the
terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
covenants and agreements contained herein, the parties hereto hereby agree as
follows:

 

Section 1. Appointment. Parent and the Stockholder Representative, for and on
behalf of the Company Stockholders, hereby appoint the Escrow Agent as their
escrow agent for the purposes set forth herein, and the Escrow Agent hereby
agrees to perform the duties of their escrow agent under this Agreement. The
escrow services to be rendered by the Escrow Agent under this Agreement will not
begin until the Escrow Agent has received the documentation necessary to
establish the Escrow Account and the Earnout Escrow Account on its books and has
received the Escrow Shares and the Earnout Parent Share Consideration in
accordance with this Agreement.

 

Section 2. Transfer of Shares.

 

(a) In accordance with the Merger Agreement, at the Closing, Parent shall
deposit with the Escrow Agent the Escrow Shares, which shall be issued by Parent
in the name of the Company Stockholders who would otherwise have received those
shares in the Merger (in restricted book entry form) were it not for the
provisions of the Merger Agreement requiring the withholding of Escrow Shares at
Closing (including as provided in Sections 1.08(b) and 1.10(a) of the Merger
Agreement), all of which shall be deposited by the Escrow Agent in the Escrow
Account.

 

(b) At the Closing, Parent shall deposit with the Escrow Agent the Earnout
Parent Share Consideration to be held by the Escrow Agent in the Earnout Escrow
Account and disbursed therefrom in accordance with the terms of Annex I to the
Merger Agreement and Section 1.08(c) and Section 1.10(c) of the Merger Agreement
and this Agreement. The Earnout Parent Share Consideration to be deposited in
the Earnout Escrow Account shall be issued, on the basis of the Per Share
Earnout Merger Consideration allocable to each Company Stockholder pursuant to
Section 1.08(c) of the Merger Agreement, in the name of the Company Stockholders
who would receive the Earnout Parent Share Consideration pursuant to Section
1.08(c) of the Merger Agreement (in restricted book entry form).

 



 2 

 

 

(c) Upon the making of book entries for such Escrow Shares and the Earnout
Parent Share Consideration, as applicable, the Escrow Agent shall send a written
acknowledgement of its receipt to Parent and the Stockholder Representative.

 

Section 3. Maintenance of the Escrow Shares.

 

(a) The parties hereto agree that any dividends, distributions or other income
paid on or otherwise accruing to any Escrow Shares or the Earnout Parent Share
Consideration shall be distributed by the Escrow Agent to the Stockholder
Representative for payment to the Company Stockholders on a current basis.

 

(b) During the term of this Agreement, each Company Stockholder shall be
entitled to vote the Escrow Shares and the Earnout Parent Share Consideration
that have been issued in such Company Stockholder’s name, except the portion
disbursed to Parent in accordance with the terms of Section 1.05, Section
1.10(c) and Article X of the Merger Agreement;

 

(c) During the term of this Agreement, the Escrow Agent shall hold the Escrow
Shares in the Escrow Account and shall hold the Earnout Parent Share
Consideration in the Earnout Escrow Account and shall not sell, transfer,
dispose of, lend or otherwise subject to a Lien any of the Escrow Shares or the
Earnout Parent Share Consideration except until and to the extent that they are
disbursed in accordance with Section 4. Except as Parent and the Stockholder
Representative may otherwise agree in joint written instructions executed and
delivered to the Escrow Agent by the Stockholder Representative and Parent, no
part of the Escrow Shares or the Earnout Parent Share Consideration may be
withdrawn except as expressly provided in this Agreement.

 

Section 4. Transfer of the Escrow Shares. The Escrow Agent shall hold the Escrow
Shares and the Earnout Parent Share Consideration and shall transfer the Escrow
Shares and the Earnout Parent Share Consideration to either Parent or the
Exchange Agent (for further distribution to the Company Stockholders), as
applicable, in accordance with the following procedures:

 

(a) Parent may assert, on behalf of an Indemnified Party, a claim for
indemnification pursuant to the Merger Agreement (an “Indemnification Claim”) by
providing written notice of such Indemnification Claim as provided in Section
10.03 of the Merger Agreement (a “Claim Notice”), including by providing a copy
of such Claim Notice to the Escrow Agent; provided, that the copy of any Claim
Notice provided to the Escrow Agent shall be redacted for any confidential or
proprietary information of the Indemnifying Party or the Indemnified Party.

 

(b) The Stockholder Representative will have a period of forty-five (45) days
after its receipt of a Claim Notice (the “Objection Period”) to object to the
Claim Notice, or the amount of any Losses claimed therein, by providing a
written notice of such objection to Parent and the Escrow Agent (an “Objection
Notice”). If the Stockholder Representative does not provide to Parent and the
Escrow Agent an Objection Notice with respect to a Claim Notice by 5:00 p.m. New
York City time on the end of the applicable Objection Period for such Claim
Notice, the Escrow Agent shall promptly (in any event within five (5) Business
Days) after the expiration of the Objection Period disburse from the Escrow
Account to Parent, a number of Escrow Shares equal to the amount of Losses
claimed in the Claim Notice (the “Claim Amount”). If the Stockholder
Representative provides an Objection Notice during the Objection Period that
disputes only a portion of the Claim Amount, the Escrow Agent shall promptly (in
any event within five (5) Business Days) after the expiration of the Objection
Period, distribute from the Escrow Account to Parent, a number of Escrow Shares
equal to the undisputed portion of the Claim Amount.

 



 3 

 

 

(c) If the Stockholder Representative timely disputes an Indemnification Claim
by providing an Objection Notice to Parent and the Escrow Agent during the
Objection Period, Parent and the Stockholder Representative shall resolve the
dispute in accordance with the terms of the Merger Agreement. If an
Indemnification Claim is disputed by the Stockholder Representative, the Escrow
Agent shall not distribute to Parent, the Stockholder Representative (or
directly to any Company Stockholder) or any other Person any portion of the
Escrow Shares with respect to the disputed portion of the Claim Amount, until
receipt of (i) joint written instructions executed and delivered by the
Stockholder Representative and Parent (“Joint Instructions”) stating that the
dispute has been resolved and that Parent has the right to the Claim Amount (or
some portion thereof) or (ii) a copy of a final, non-appealable Order from a
court of competent jurisdiction (a “Final Order”) establishing the Indemnified
Party’s right to the Claim Amount (or some portion thereof) pursuant to the
Merger Agreement. Upon receipt of such Joint Instructions or Final Order, the
Escrow Agent shall, without further action on the part of the Stockholder
Representative or Parent, promptly (in any event within five (5) Business Days)
disburse to Parent the number of Escrow Shares set forth in the Joint
Instructions or the Final Order, less any undisputed amounts already disbursed
(as applicable).

 

(d) Payments from the Escrow Account with respect to any Indemnification Claims
shall be paid with any Escrow Shares then held in the Escrow Account (pro rata
among the Company Stockholders based on their Pro Rata Share of such
Indemnification Claims). For any Escrow Shares to be disbursed with respect to
Indemnification Claims pursuant to this Section 4, the Escrow Shares shall be
valued at the volume weighted average closing trading price of a Parent Ordinary
Share on Nasdaq for the ten (10) consecutive trading days ending on the trading
day immediately prior to the date that the applicable Indemnification Claim is
finally determined in accordance with the Merger Agreement and this Agreement
(the “Resolution Date”); provided, that in no event will the Parent Share Price
be less than $5.00 or more than $30.00 except as a result of a stock split,
dividend, distribution, reclassification, substitution, exchange or similar
transaction of Parent Share or combination, acquisition, merger, restructure or
similar transaction of Parent (the “Parent Share Price”). For the avoidance of
doubt, the Resolution Date shall be (i) if no Objection Notice is delivered by
the Stockholder Representative during the Objection Period, the first (1st)
Business Day immediately following the Objection Period; (ii) if the Stockholder
Representative provides an Objection Notice that disputes only a portion of the
Claim Amount, with respect to the undisputed portion of such Claim Amount, the
date that the Escrow Agent receives such Objection Notice; and (iii) with
respect to any disputed Claim Amount, the date that the Escrow Agent receives
Joint Instructions or a Final Order with respect thereto. In no event shall any
fractional Escrow Shares be released and paid to Parent under this Agreement
(with any fractional Escrow Shares that would otherwise be released and paid to
Parent under this Agreement rounded to the nearest whole share); provided,
however, that in the event such rounding to the nearest whole share would result
in the aggregate number of Escrow Shares being released and paid to Parent under
this Agreement being greater or less than the aggregate number of Escrow Shares
with an aggregate value (based on the Parent Share Price) equal to the Claim
Amount (or portion thereof) to which Parent is entitled as provided in this
Agreement and the Merger Agreement, then one or more fractional shares that may
otherwise be released and paid to Parent may be rounded as necessary using such
alternative rounding methodology as mutually agreed upon between the Stockholder
Representative and Parent to result in the aggregate number of Escrow Shares
being issued to Parent under this Agreement being equal to the Claim Amount (or
portion thereof) to which Parent is entitled as provided in this Agreement and
the Merger Agreement.

 



 4 

 

 

(e) With respect to any indemnification claims made in accordance with Article
X of the Merger Agreement and this Agreement on or prior to the date that is
eighteen (18) months after the Closing (the “Expiration Date”) that remain
unresolved at the time of the Expiration Date (“Pending Claims”), the portion of
the Escrow Shares subject to such Pending Claims (as determined based on the
amount of the indemnification claims included in the Claim Notices provided by
Parent as of the Expiration Date and the Parent Share Price as of the Expiration
Date) shall remain in the Escrow Account until such time as such Pending Claim
shall have been finally resolved pursuant to the provisions of Article X of the
Merger Agreement and this Agreement. After the Expiration Date, any Escrow
Shares remaining in the Escrow Account that is not subject to Pending Claims, if
any, and not subject to resolved but unpaid claims in favor of an Indemnified
Party, shall be transferred by the Escrow Agent to the Exchange Agent (for
distribution to the Company Stockholders that have previously delivered a Letter
of Transmittal and other relevant documents in accordance with Section 1.08 of
the Merger Agreement, with each such Company Stockholder receiving its Pro Rata
Share of such Escrow Shares). Promptly after the final resolution of all Pending
Claims and payment of all indemnification obligations in connection therewith,
the Escrow Agent shall transfer any Escrow Shares remaining in the Escrow
Account to the Exchange Agent (for distribution to the Company Stockholders that
have previously delivered the Letter of Transmittal and other relevant documents
in accordance with Section 1.08 of the Merger Agreement, with each such Company
Stockholder receiving its Pro Rata Share of such Escrow Shares).

 

(f) The Escrow Agent shall disburse the Escrow Shares, or any portion thereof,
in accordance with (i) Joint Instructions directing the Escrow Agent to release
the Escrow Shares, or any portion thereof, or (ii) a Final Order demonstrating
that any Person is entitled to the Escrow Shares, or any portion thereof,
pursuant to the terms of the Merger Agreement, in each case, whether or not in
connection with an Indemnification Claim (including if such Joint Instructions
or Final Order is in connection with the determination of the Final Closing
Certificate and any Final Determination pursuant to Section 1.05 of the Merger
Agreement). Any such disbursement shall be made by the Escrow Agent promptly, in
any event within five (5) Business Days, after receipt of the Joint Instructions
or Final Order.

 



 5 

 

 

(g) Promptly following the determination that the Earnout Parent Share
Consideration is payable pursuant to Annex I to the Merger Agreement, the
Earnout Parent Share Consideration shall be transferred by the Escrow Agent from
the Earnout Escrow Account to Continental Stock Transfer & Trust Company in its
capacity as exchange agent (the “Exchange Agent”) or another paying agent
designated jointly by Parent and the Stockholder Representative, for further
distribution to the Company Stockholders in accordance with Section 1.08(c) of
the Merger Agreement and the Exchange Agent Agreement between the Exchange Agent
and Parent; provided, that the Earnout Escrow Shares shall be deposited by the
Escrow Agent in the Escrow Account as additional Escrow Shares to be held by the
Escrow Agent in accordance with Section 1.10(a) of the Merger Agreement and this
Agreement (and Parent and the Stockholder Representative will deliver Joint
Instructions to the Escrow Agent and the Exchange Agent as are necessary to
effect the same). If the Earnout Parent Share Consideration does not become
payable within the time period provided therefor in Annex I to the Merger
Agreement, Parent and the Stockholder Representative will deliver Joint
Instructions to the Escrow Agent to transfer the Earnout Parent Share
Consideration from the Earnout Escrow Account to Parent and Parent shall cancel
all shares constituting the Earnout Parent Share Consideration.

 

(h) Any Joint Instructions delivered pursuant to this Agreement shall specify
the number of Escrow Shares or shares of Earnout Parent Share Consideration to
be disbursed, the Parent Share Price, as applicable, and the party to whom the
disbursement shall be made, which shall be either Parent or the Exchange Agent
(for distribution by the Stockholder Representative to the Company Stockholders
that have previously delivered the Letter of Transmittal and other relevant
documents in accordance with Section 1.08 of the Merger Agreement).

 

(i) Any transfers or disbursements of Escrow Shares or Earnout Parent Share
Consideration shall be made by book entry in accordance with the applicable
Joint Instructions.

 

Section 5. Tax Matters.

 

(a) Parent and the Stockholder Representative, for and on behalf of the Company
Stockholders, agree and acknowledge that, for U.S. federal, state and local
income tax purposes and foreign tax purposes, except as required by applicable
Law, the Company Stockholders shall be the owner of the Escrow Shares and the
Earnout Parent Share Consideration, as applicable, while held in the Escrow
Account and the Earnout Escrow Account, as applicable, and until released to the
Company Stockholders, or the Exchange Agent for distribution to the Company
Stockholders, and all dividends, earnings or income, if any, earned with respect
to the Escrow Shares and the Earnout Parent Share Consideration while held by
the Escrow Agent shall be treated, for U.S. federal, state and local income tax
purposes and foreign tax purposes, as earned by the Company Stockholders.

 

(b) The Escrow Agent shall have the right to deduct and withhold taxes from any
payments to be made hereunder if such withholding is required by Law and to
request and receive any necessary tax forms, including Form W-9 or the
appropriate series of Form W-8, as applicable, or any similar information, from
the applicable recipient of the Escrow Shares and the Earnout Parent Share
Consideration.

 

(c) The Escrow Agent shall provide the Company Stockholders, and shall file, all
applicable Forms 1099 with respect to the Escrow Shares in accordance with the
instructions and Parent and the Stockholder Representative.

 



 6 

 

 

Section 6. Duties. The Escrow Agent’s duties are entirely ministerial and not
discretionary, and the Escrow Agent will be under no duty or obligation to do or
to omit the doing of any action with respect to the Escrow Shares or the Earnout
Parent Share Consideration, except to give notice, provide monthly reports, make
disbursements, keep an accurate record of all transactions with respect to the
Escrow Shares and the Earnout Parent Share Consideration and hold the Escrow
Shares and the Earnout Parent Share Consideration, all in accordance with the
terms and conditions of this Agreement, and to comply with any other duties
expressly set forth in this Agreement. The Escrow Agent shall not have any
interest in the Escrow Shares or the Earnout Parent Share Consideration but
shall serve as escrow holder only and have only possession thereof. Nothing
contained herein shall be construed to create any obligation or liability
whatsoever on the part of the Escrow Agent to anyone other than the parties to
this Agreement. There are no third party beneficiaries to this Agreement.

 

Section 7. Determination of Parent Share Price. In the event that the Escrow
Agent has any question as to the applicable Parent Share Price, the Stockholder
Representative, for and on behalf of the Company Stockholders, and Parent shall
cooperate to promptly provide the Escrow Agent with their good faith
determination of the applicable Parent Share Price pursuant to Joint
Instructions or a Final Order (and in the event of any dispute as to the Parent
Share Price, the Escrow Agent shall not disburse the applicable Escrow Shares
until such dispute has been resolved).

 

Section 8. Monthly Reports. The Escrow Agent shall provide monthly account
statements to Parent and the Stockholder Representative with respect to the
Escrow Account and the Earnout Escrow Account. Parent and the Stockholder
Representative have one hundred twenty (120) days to object in writing to such
reports. If no written notice detailing a party’s objections has been received
by the Escrow Agent within this period, an acceptance of such reports shall be
deemed to have occurred. 

 

Section 9. Good Faith. In the absence of gross negligence or willful misconduct
on the part of the Escrow Agent, the Escrow Agent shall not be liable for any
action taken by it in good faith and reasonably believed by it to be authorized
or within the rights or powers conferred upon it by this Agreement and may
consult with counsel of its own choice and shall have full and complete
authorization and protection for any action taken or suffered by it hereunder in
good faith and in accordance with the opinion of such counsel.

 

Section 10. Right to Resign. The Escrow Agent may resign and be discharged from
its duties or obligations hereunder by giving written notice to Parent and the
Stockholder Representative of such resignation specifying a date when such
resignation shall take effect, which shall be a date not less than sixty (60)
days after the date of the notice of such resignation. Similarly, the Escrow
Agent may be removed and replaced following the giving of thirty (30) days’
joint written notice to the Escrow Agent by Parent and the Stockholder
Representative. In either event, Parent and the Stockholder Representative shall
agree upon a successor Escrow Agent. If the Stockholder Representative and
Parent are unable to agree upon a successor or shall have failed to appoint a
successor prior to the expiration of sixty (60) days following the date of
resignation or thirty (30) days following the date of removal, the then-acting
Escrow Agent may petition any court of competent jurisdiction for the
appointment of a successor escrow agent or otherwise appropriate relief, and any
such resulting appointment shall be binding upon all of the parties hereto. Any
successor Escrow Agent shall execute and deliver to the predecessor Escrow
Agent, Parent and the Stockholder Representative an instrument accepting such
appointment and the transfer of the Escrow Shares and the Earnout Parent Share
Consideration and agreeing to the terms of this Agreement.

 



 7 

 

 

Section 11. Compensation. The Escrow Agent shall be entitled to receive the fees
as set forth on Exhibit B for the services to be rendered hereunder, and to be
paid or reimbursed for all reasonable documented out-of-pocket expenses,
disbursements and advances, including reasonable documented out-of-pocket
attorneys’ fees, incurred or paid in connection with carrying out its duties
hereunder, such amounts to be paid by Parent.

 

Section 12. Indemnification. Parent hereby agrees to indemnify the Escrow Agent
for, and to hold it harmless against any loss, liability or expense incurred
without gross negligence, willful misconduct or bad faith on the part of the
Escrow Agent, arising out of or in connection with its entering into this
Agreement and carrying out its duties hereunder. 

 

Section 13. Disputes. If a controversy arises between the parties hereto as to
whether or not or to whom the Escrow Agent shall transfer all or any portion of
the Escrow Shares or as to any other matter arising out of or relating to this
Agreement or the Escrow Shares, the Escrow Agent shall not be required to
determine the same, shall not make any transfer of and shall retain the Escrow
Shares in dispute without liability to anyone until the rights of the parties to
the dispute shall have finally been determined by mutual written agreement of
Parent and the Stockholder Representative, or by a final non-appealable judgment
or order of any state or federal court located in New York County, New York,
(or, if any court in state or federal court located any court in New York
County, New York declines to accept jurisdiction over a particular matter, any
state or federal court located within the State of New York) or in any court in
which appeal from such courts may be taken, but the Escrow Agent shall be under
no duty whatsoever to institute or defend any such proceedings. The Escrow Agent
shall be entitled to assume that no such controversy has arisen unless it has
received notice of such controversy or conflicting written notices from the
parties to this Agreement. Any disputes arising out of, related to, or in
connection with, this Agreement between Parent and the Stockholder
Representative, including a dispute arising from a party’s failure or refusal to
sign a joint written notice hereunder, shall be determined in accordance with
Section 14.17 of the Merger Agreement. 

 



 8 

 

 

Section 14. Notices. Unless otherwise provided herein, all notices, requests,
demands, claims, consents, approvals and other communications hereunder will be
in writing. Any notice, request, demand, claim, consent, approval or other
communication hereunder will be deemed duly given (a) when delivered personally
to the recipient, (b) one Business Day after being sent to the recipient by
reputable overnight courier service (charges prepaid), (c) three Business Days
after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, and (d) on the date delivered in the
place of delivery if sent by email or facsimile (with a written or electronic
confirmation of delivery) prior to 5:00 p.m. local time at the recipient’s
location, and otherwise on the next succeeding Business Day, in each case
addressed to the intended recipient as set forth below:

 

Notices to Parent:

 

Bison Capital Acquisition Corp.

609-610 21st Century Tower

No. 40 Liangmaqiao Road

Chaoyang District, Beijing 100016, China

Attention:  James Jiayuan Tong

Email:  jamestong@bisonholding.com

 

with a copy to (which will not constitute notice):

 

Hunter Taubman Fischer & Li LLC

1450 Broadway, 26th Floor

New York, NY 10018

Attention: Arila Zhou

Email: azhou@htflawyers.com

 

Notices to the Stockholder Representative:

 

Yinglin Mark Xu

Suite 4202, K. Wah Centre

1010 Middle Huaihai Road

Shanghai 200031, China

Email: mxu@xynomicpharma.com

Notices to the Escrow Agent:

 

Continental Stock Transfer & Trust Company

1 State Street, 30th Floor

New York, New York 10004

Attn: Corporate Actions Department

Telephone No.: 917-262-2378

 

Section 15. Term. This Agreement shall terminate upon the final, proper and
complete distribution of the Escrow Shares in accordance with the terms
hereof; provided, that Parent’s obligations under Section 12 hereof shall
survive any termination of this Agreement.

 

Section 16. Entire Agreement. The terms and provisions of this Agreement
(including the Exhibits hereto, which are hereby incorporated by reference
herein) constitute the entire agreement between the Escrow Agent and the other
parties hereto with respect to the subject matter hereof. Notwithstanding the
foregoing, as between Parent and the Stockholder Representative, the terms of
the Merger Agreement shall control and govern over the terms of this Agreement
in the event of any conflict or inconsistency between this Agreement and the
Merger Agreement. The actions of the Escrow Agent shall be governed solely by
this Agreement.

 



 9 

 

 

Section 17. Amendment; Waiver. This Agreement may be amended or modified only by
a written instrument duly signed by the parties hereto, and any provision hereof
may be waived only by a written instrument duly signed by the party against whom
enforcement of such waiver is sought.

 

Section 18. Severability. In the event that any provision of this Agreement or
the application thereof becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 

Section 19. Further Assurances. From time to time on and after the date hereof,
Parent and the Stockholder Representative, for and on behalf of the Company
Stockholders, shall deliver or cause to be delivered to the Escrow Agent such
further documents and instruments and shall do and cause to be done such further
acts as the Escrow Agent shall reasonably request (it being understood that the
Escrow Agent shall have no obligation to make any such request) to carry out
more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder. 

 

Section 20. Accounting. In the event of the resignation or removal of the Escrow
Agent, upon the termination of this Agreement or upon demand at any time of
either Parent or the Stockholder Representative under reasonable circumstances,
the Escrow Agent shall render to Parent, the Stockholder Representative and the
successor escrow agent (if any) an accounting (free of charge) in writing of the
Escrow Shares.

 

Section 21. Interpretation. The parties acknowledge and agree that: (a) this
Agreement is the result of negotiations between the parties and will not be
deemed or construed as having been drafted by any one party, (b) each party and
its counsel have reviewed and negotiated the terms and provisions of this
Agreement (including any Exhibits attached hereto) and have contributed to its
revision and (c) the rule of construction to the effect that any ambiguities are
resolved against the drafting party will not be employed in the interpretation
of this Agreement. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. In this Agreement, unless the context otherwise requires: (i)
words of the masculine, feminine or neuter gender will include the masculine,
neuter or feminine gender, and words in the singular number or in the plural
number will each include, as applicable, the singular number or the plural
number; (ii) reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity; (iii) reference to any law means such law as
amended, modified codified or reenacted, in whole or in part, and in effect from
time to time, including rules and regulations promulgated thereunder; (iv) any
agreement or instrument defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement or instrument as from
time to time amended, modified or supplemented, including by waiver or consent
and references to all attachments thereto and instruments incorporated therein;
(v) the term “or” means “and/or”; (vi) the words “herein,” “hereof” and
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular Article, Section or other subdivision; (vii) the words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation”; (viii) any reference
herein to “dollars” or “$” shall mean United States dollars; and (ix) reference
to any Section or Exhibit means such Section hereof or Exhibit hereto.

 



 10 

 

 

Section 22. Successors and Assigns. This Agreement and the rights and
obligations hereunder may not be assigned without the prior written consent of
each of the parties hereto; provided, however, that if the Stockholder
Representative is replaced in accordance with the terms of the Merger Agreement,
the replacement Stockholder Representative shall automatically become a party to
this Agreement as if they were the original Stockholder Representative hereunder
upon providing (i) written notice to the Escrow Agent and Parent of such
replacement and accepting its rights and obligations under this Agreement and
(ii) the Escrow Agent with the documentation referenced in Section 27 hereof
from such replacement Stockholder Representative and any replacement authorized
individuals to act on behalf of the Stockholder Representative for purposes
of Exhibit A. This Agreement will be binding upon, inure to the benefit of and
be enforceable by the parties and their respective successors and permitted
assigns.

 

Section 23. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of any party hereto in the exercise of any right hereunder
will impair such right or be construed to be a waiver of, or acquiescence in,
any breach of any representation, warranty, covenant or agreement herein, nor
will any single or partial exercise of any such right preclude any other (or
further) exercise thereof or of any other right. All rights and remedies
existing under this Agreement are cumulative to, and not exclusive to or
exclusive of, any rights or remedies otherwise available to a party hereunder.

 

Section 24. Governing Law; Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to principles of conflicts of law that would result in the application of the
substantive law of another jurisdiction. Subject to Section 13, each party
hereby irrevocably submits to the exclusive jurisdiction of any state or federal
court located in New York County, New York (or, if any court in state or federal
court located any court in New York County, New York declines to accept
jurisdiction over a particular matter, any state or federal court located within
the State of New York), over all claims or causes of action (whether in contract
or tort, in law or in equity, or granted by statute or otherwise) that may be
based upon, arise out of or relate to this Agreement and any other document or
instrument delivered pursuant to this Agreement, or the negotiation, execution,
termination, validity, interpretation, construction, enforcement, performance or
nonperformance of this Agreement or otherwise arising from the transactions
contemplated hereby or the relationship among the parties (including any claim
or cause of action based upon, arising out of or related to any representation
or warranty made in or in connection with, or as an inducement to enter into,
this Agreement) (collectively, “Related Claims”), and each party hereby
irrevocably agrees that all Related Claims may be heard and determined in such
courts. Each party hereby irrevocably and unconditionally waives, to the fullest
extent permitted by applicable Law, any objection which it may now or hereafter
have to the laying of venue of any such Related Claim brought in any such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
party agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Each party hereby consents to process being served by any other party in any
Related Claim by the delivery of a copy thereof in accordance with the
provisions of Section 14 (other than by email) along with a notification that
service of process is being served in conformance with this Section 24. Nothing
in this Agreement will affect the right of any party to serve process in any
other manner permitted by law.

 



 11 

 

 

Section 25. Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR
(B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION WILL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE PARTIES TO
THIS AGREEMENT MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

 

Section 26. Counterparts. This Agreement may be executed in two or more
counterparts (including by facsimile or other electronic transmission), each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

Section 27. U.S. Patriot Act. Parent and the Stockholder Representative agree to
provide the Escrow Agent with the information reasonably requested by the Escrow
Agent to verify and record Parent’s and the Stockholder Representative’s
respective identities pursuant to the Escrow Agent’s procedures for compliance
with the U.S. Patriot Act and any other applicable laws.

 

Section 28. Representations of the Parties. Each of the parties hereto hereby
represents and warrants that as of the date hereof: (a) it has the power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder, and all such actions have been duly and validly authorized by all
necessary proceedings; and (b) this Agreement has been duly authorized, executed
and delivered by it, and constitutes a legal, valid and binding agreement of it.

 

{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}

 



 12 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first written above.

 

  PARENT:       Bison Capital Acquisition Corp.           By:              Name:
James Jiayuan Tong   Title: Chief Executive Officer

 

 

The Stockholder Representative:

                 Yinglin Mark Xu, solely in the capacity under the Merger
Agreement as the Stockholder Representative      

The Escrow Agent:

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as escrow agent

      By:               Name: [●]     Title: [●]

 

 

[Signature Page to Escrow Agreement]

 



  

 



 

EXHIBIT A
AUTHORIZED SIGNERS

 

Parent:

 

Individuals authorized by Parent:

 

Name   Telephone Number   Specimen Signature             1.                    
  2.                       3.          

 

Stockholder Representative:

 

Name   Telephone Number   Specimen Signature             1.                    
  2.                       3.          

 



 13 

 

  

EXHIBIT B
FEE INFORMATION

 

[To be provided]

 

 

 

 14 

